Adams, Ch., J.
The defendant took a bill of sale of certain hotel fnrni-. *760ture from one J. W. Fuson and Mary E. Fuson. The Fusóns at the time were indebted to the plaintiff, and she avers that defendants, in consideration of the conveyance to them of the hotel furniture, agreed to pay the Fusons’ debt to the plaintiff. The defendants denied that they made such agreement. The evidence in respect to-such agreement is in conflict. The action is at law, and we cannot disturb the judgment.
Affirmed.